As filed with the Securities and Exchange Commission on , 2015 Registration File No. 333-167778 Registration File No. 811-22431 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A (Check appropriate box or boxes) [X] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [X] Post-Effective Amendment No. 13 and [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 15 RiverPark Funds Trust (Exact Name of Registrant as Specified in Charter) 156 West 56th Street, 17th Floor New York, NY 10019 (Address of Principal Executive Offices – Number, Street, City, State, Zip Code) (212) 484-2100 (Registrant’s Telephone Number, including Area Code) Morty Schaja 156 West 56th Street, 17th Floor New York, NY 10019 (Name and Address – Number, Street, City, State, Zip Code – of Agent for Service) Copies of all communications to: Thomas R. Westle Blank Rome LLP 405 Lexington Avenue New York, New York 10174 Approximate Date of Proposed Public Offering: As soon as practicable following the effective date. It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [ ] on pursuant to paragraph (b) [ ]60 days after filing pursuant to paragraph (a)(1) [ ] on pursuant to paragraph (a)(1) [ ]75 days after filing pursuant to paragraph (a)(2) [ ] on pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE This Post-Effective Amendment No. 13 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 12 filed January 28, 2015 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it had duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the th day of , 2015. RIVERPARK FUNDS TRUST /s/ Morty Schaja Morty Schaja, Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Morty Schaja Trustee , 2015 Morty Schaja /s/ Rami Abdel-Rahman Principal Financial and Accounting Officer , 2015 Rami Abdel-Rahman /s/ Ira Balsam* Trustee , 2015 Ira Balsam /s/ Richard Browne* Trustee , 2015 Richard Browne /s/ Michael Cohen* Trustee , 2015 Michael Cohen /s/ Mitch Rubin* Trustee , 2015 Mitch Rubin * By Morty Schaja, Attorney-In-Fact under Powers of Attorney /s/ Morty Schaja Morty Schaja EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
